In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 12, 1997, which denied their motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there is an issue of fact as to whether the injured plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Lopez v Senatore, 65 NY2d 1017; Risbrook v Coronamos Cab Corp., 244 AD2d 397; Livai v Amoroso, 239 AD2d 565; Wolfram v Vassilou, 239 AD2d 340; Steuer v DiDonna, 233 AD2d 494). O’Brien, J. P., Ritter, Thompson and Goldstein, JJ., concur.